Proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of the New York State Office of Children and Family Services, dated November 8, 2002, which, after a hearing, denied the petitioner’s application to amend and seal a report maintained in the New York State Central Register of Child Abuse and Maltreatment.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, without costs or disbursements.
After a fair hearing was held to determine the petitioner’s application to amend and seal a report maintained in the New York State Central Register of Child Abuse and Maltreatment, the Administrative Law Judge (hereinafter the ALJ) found that the Dutchess County Department of Social Services established, by a preponderance of the evidence (see Matter of Lee TT. v Dowling, 87 NY2d 699, 703 [1996]), that the petitioner maltreated the subject child by failing to provide proper supervision or guardianship (see 18 NYCRR 432.1 [b] [1] [ii]; [c]; Matter of Yolanda D., 88 NY2d 790 [1996]; Matter of Mativane H., 235 AD2d 373 [1997]; Matter of Mary Alice V., 222 AD2d 594, 595 [1995]). The ALJ also found that the petitioner’s maltreatment of the child was relevant and reasonably related to the petitioner’s employment in child care (see Social Services Law § 422 [8] [c] [ii]). Since these findings are supported by substantial evidence (see Matter of Fernald v Johnson, 305 AD2d 503 [2003]), we confirm the determination to deny the petitioner’s application. Florio, J.P., Townes, Crane and Lifson, JJ., concur.